Citation Nr: 0917521	
Decision Date: 05/11/09    Archive Date: 05/19/09	

DOCKET NO.  06-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1972 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the Veteran's request 
to have his longstanding finding of incompetency for VA 
benefit purposes lifted.  The case is ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The Veteran has been granted service connection for 
chronic paranoid schizophrenia since the date he was 
separated from service, has been rated as permanently and 
totally disabled from schizophrenia since 1977, has been 
assigned a court-ordered guardianship as a result of 
schizophrenia since 1982, has been hospitalized with VA for 
psychotic episodes almost always involving use of drugs and 
alcohol on many occasions, and although he is shown to do 
very well for periods of time when he completely abstains 
from drugs and alcohol and maintains his psychotropic 
medication and continues in counseling and treatment, he 
continues to have psychotic episodes where he is considered a 
danger to himself and others, and all competent clinical 
opinions on file are against a finding of competency.  




CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. §§ 701(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.353 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in January 2005, 
prior to the issuance of the April 2005 rating decision now 
on appeal.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  During the lengthy pendency of this appeal, the 
Veteran has submitted numerous written statements of argument 
which make it clear that he understands the elements involved 
in a determination of competency.  He has been provided with 
the provisions of 38 C.F.R. § 3.353 which is the governing VA 
regulation for competency determinations.  All known 
available evidence has been collected including all of the 
Veteran's inpatient and outpatient treatment with VA, as well 
as records of probate court proceedings regarding the 
Veteran's court-ordered guardianship and a VA examination 
which is adequate for a competency determination.  The 
Veteran has been advised properly and all known available 
evidence has been collected.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A mentally incompetent person for VA purposes is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his or her own affairs, including 
disbursement of funds without limitation.  Unless the medical 
evidence is clear, convincing and leaves no doubt as to the 
person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  There is a presumption in favor of competency, 
and any reasonable doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353.  

Analysis:  The Veteran has been in receipt of a grant of 
service connection for chronic paranoid schizophrenia 
effective from the date of service separation in September 
1973.  Although his initial compensable evaluations varied, 
he has been rated as permanently and totally disabled at 
100 percent since September 1977.  There has been a Probate 
Court-ordered guardianship in effect for the Veteran for 
Cuyahoga County, Ohio, since in or around 1982.  

It appears that the Veteran had challenged or made inquiry 
with respect to his court-ordered guardianship in 2004, a 
little earlier than his initial claim with VA for a lifting 
of his incompetency status.  A July 2004 Statement of Expert 
Evaluation provided to the Probate Court which was completed 
by the Veteran's treating physician at the Cleveland VAMC, 
the Veteran had a longstanding diagnosis of chronic 
schizophrenia with severe polysubstance dependence.  Despite 
treatment, the Veteran still suffered from thought disorders, 
intermittent psychotic symptoms, poor insight and judgment, 
and his overall level of functioning remained poor.  Multiple 
previous psychiatric and detoxification admissions to the 
Cleveland VAMC were noted.  It was found that the Veteran 
could not conduct business affairs without the aid of a 
guardian and could not properly care for himself without the 
aid of a guardian.  

There was also a fiduciary/beneficiary field examination 
conducted.  This report noted that the Veteran had a long 
history of being difficult to manage and substance abuse.  He 
had previously been in prison for five years for a variety of 
offenses.  He met weekly with his guardian to monitor his 
overall condition and the Veteran did not always see eye to 
eye with his guardian, but acknowledged that overall he was a 
good guardian who was looking out for his welfare.  The 
Veteran was keeping active and worked as a volunteer at the 
local VAMC, and he attended school.  He had not been 
gainfully employed for many years.  The Veteran was in 
receipt of significant monthly income from Social Security 
and VA compensation and was also undergoing a course of VA 
vocational rehabilitation with additional income.  The 
guardian managed all income and assets, except the payments 
for VA vocational rehabilitation were paid directly to the 
Veteran.  The guardian paid all of the Veteran's living 
expenses directly and provided the Veteran an allowance of 
$175 weekly.  The investigator found that the Veteran did not 
possess the ability to manage his full income or assets.  

The Veteran filed his current claim for lifting of the VA 
finding of incompetency in September 2004.  He submitted a 
series of statements from individuals who were aware of his 
volunteer work which attested to his character.  

In December 2004, the Veteran was provided a VA psychiatric 
examination which included a review of his extensive claims 
folder.  The examining physician noted that the Veteran was 
rated 100 percent for schizophrenia and had been in treatment 
with VA for some 30 years.  He had long been treated with 
antipsychotic medication.  There was also a clear history of 
polysubstance dependence, both alcohol and cocaine.  He was 
last hospitalized in April 2004 following exacerbation of his 
psychosis, directly related to relapse on drug and alcohol 
use.  The physician noted that the Veteran not only suffered 
from schizophrenia but also from hepatitis C and noted that 
any alcohol consumption by the Veteran was directly contrary 
to medical requirements for treatment of both schizophrenia 
and hepatitis C.  He admitted to cocaine use during the 
summer and had some legal difficulties which he blamed on a 
false accusation by a girl friend that he was then living 
with.  The Veteran maintained that he was free of psychosis 
at the time of the examination.  The Veteran had poor insight 
into the effects alcohol had on his liver despite his 
hepatitis C diagnosis.  He had a prior history of 
incarceration for five years on a variety charges and parole 
for 13 months thereafter.  The Veteran reported having had a 
guardian ever since he was a young man in his early twenties 
and that he has never really handled his own monies.  He felt 
that he was well enough to handle his own funds and discussed 
some long-term goals of owning an apartment building for 
seniors, although he admitted that he had not looked into it 
and had not done any form of business proposal in pursuing 
this or some other venture.  He had only a cursory 
understanding of how much monies he made though he could 
report how much his rent and utilities cost.  He reported 
that all of his expenses were directly paid by his guardian 
but that he was given $200 per week for his own personal 
expenses.  When asked what he would do if all money was made 
available to him he said he would like to buy various 
appliances as well as maybe invest his money in some kind of 
business venture, though he admitted that he had not been 
actively searching or done any business proposals.  

When confronted about use of drugs and alcohol, the Veteran 
admitted that he could be susceptible to the influence of 
other people.  The doctor noted that the Veteran's history, 
ever since being released from incarceration, had been pock 
marked with exacerbations of psychoses and drug use since 
1995.  He had 15 hospitalizations, only one of which was for 
nonpsychiatric reasons.  The diagnosis was chronic 
schizophrenia, alcohol dependence, cocaine dependence, and 
hepatitis C.  The GAF was 48 and although psychosis was 
presently under control, was susceptible to relapses leading 
to exacerbation.  The physician found that although the 
Veteran did appear to have his symptoms under control at the 
time of the examination and had taken steps on his own 
initiative to better himself, he continued to suffer 
difficulty in staying sober.  It was his opinion that the 
Veteran was susceptible to the whims of other people and 
continued to relapse with substance abuse.  He continued to 
need the services of a guardian to help manage his finances.  
He did point out that if the Veteran was able to maintain 
continuing sobriety this question could be revisited in the 
future.  

It was based upon this clinical history and current 
examination that the RO denied the Veteran's request to lift 
his finding of incompetency for VA purposes.  

Since the time of that psychiatric evaluation and initial 
rating denying the lifting of a finding of incompetency, 
there is almost another entire volume of VA outpatient and 
inpatient treatment records for the Veteran.  These records 
note that the Veteran had been jailed in September 2005 on 
charges of felonious assault, and he apparently drank alcohol 
daily since release from jail, and had urine positive for 
cocaine in August 2005.  In September 2005, he reported not 
taking his medication consistently, and in October 2005 he 
reported daily cocaine and alcohol use.  He had been 
hospitalized in November 2005 for homicidal and suicidal 
ideation and increased use of cocaine and alcohol.  On 
admission, he reported that he had stopped taking his 
prescribed psychotropic medication.  The discharge summary 
from this hospitalization noted that the Veteran had resolved 
his most recent legal difficulties regarding an assault with 
a plea agreement which resulted in an extended period of 
probation, and that his continued use of illegal substances 
jeopardized that probation and risked further incarceration.  
Following this hospitalization, the treating physician noted 
that the Veteran was incompetent.  

The Veteran was again hospitalized for cocaine and alcohol 
dependence and schizophrenia from November 2005 to January 
2006.  On discharge, the treating physician again noted that 
the Veteran was not competent to make his own decisions.  The 
Veteran was subsequently hospitalized in March 2006 for 
treatment of substance induced mood disorder.  There was 
again suicidal ideation, and relapse of substance dependence 
including alcohol, cocaine, cannabis and nicotine.  This 
substance abuse, as in the past, directly exacerbated 
schizophrenic symptoms with significant increase in paranoid 
thoughts and auditory hallucinations in addition to suicidal 
ideation.  On discharge, a VA physician noted the Veteran was 
not competent.  

In August 2006, the Veteran's long-term treating VA 
psychiatrist wrote that the Veteran was diagnosed for chronic 
schizophrenia and substance dependence.  He had been 
maintained on antipsychotic medication and had been compliant 
with his treatment and followup appointments.  He was doing 
well from a clinical standpoint and his schizophrenia was 
largely under control and he had been able to take care of 
himself on a daily basis and worked as a volunteer.  He 
attended meetings and was working hard on achieving and 
maintaining abstinence from all substances.  Urine testing 
screens had all been negative for the previous six months 
except for on two occasions.  He wrote that it was his 
opinion that the Veteran was psychiatrically stable "now but 
needs to continue working on achieving full abstinence from 
substances."  This doctor wrote that he believed the Veteran 
was capable of managing his daily affairs including his 
income "if he remains clinically stable and fully abstinent 
from substances."  

In November 2006, the Veteran reported he had again relapsed 
and used drugs, and in January 2007 he was again admitted for 
drug abuse.  In February 2007, the treatment team met with 
him to discuss their intention to suggest to the guardian 
that his monies be decreased if he continued to use drugs.  
The Veteran was discharged in March 2007, but on April 2007, 
a urine drug screen again tested positive for cocaine.  

The Board finds that the evidence clearly and convincingly 
supports the continuation of the Veteran's finding of 
incompetency for VA purposes.  Although it is clear that the 
Veteran often exhibits excellent motivation for maintaining 
sobriety with active participation with his psychiatric care 
and treatment on an outpatient basis and maintaining his 
antipsychotic medication and demonstrating other sincere 
efforts at maintaining his own independence through 
volunteering, schooling and education, he unfortunately also 
has a demonstrated history of multisubstance abuse which 
results in a significant increase of psychotic symptoms, 
hallucinations, suicidal and homicidal ideation requiring 
hospitalization.  This evidence strongly rebuts the 
regulatory presumption in favor of competency

While the Veteran deserves to be complimented and encouraged 
for his sincere efforts at maintaining a stable lifestyle and 
sticking to his required medical regimen, it is also clear 
that he has not maintained sufficient continuity of sobriety 
to be granted a finding of competency for VA purposes.  
Virtually every clinical opinion on file from both the county 
Probate Court and VA physicians is against the lifting of the 
Veteran's finding of an incompetency for VA purposes.  The 
Veteran's own treating physician clearly noted the Veteran's 
excellent efforts at maintaining sobriety and improving his 
life, but also qualified his statement that the Veteran was 
capable of managing his daily affairs and income only "if he 
remains clinically stable and fully abstinent from 
substances."  This, the Veteran has not demonstrated.  

As noted by several clinicians during the lengthy pendency of 
this appeal, the question of the Veteran's competence may be 
revisited in the future, but he must demonstrate an extended 
period of sobriety and control of his multisubstance 
dependence before a finding of competency would be warranted.


ORDER

The Veteran is not competent to handle disbursement of VA 
funds, and the claim is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


